  Case 1:19-cv-00089-CFC Document 1 Filed 01/15/19 Page 1 of 42 PageID #: 1



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE


 MARIA LEE, Derivatively on Behalf of
 FORTERRA, INC.,
                                               Case No.:________________
                       Plaintiff,

        v.

 JEFFREY K. BRADLEY, W. MATTHEW                JURY TRIAL DEMANDED
 BROWN, LORI M. BROWNE, WILLIAM
 KERFIN, KYLE S. VOLLUZ, KEVIN
 BARNER, ROBERT CORCORAN,
 SAMUEL D. LOUGHLIN, CLINT
 McDONNOUGH, JOHN McPHERSON,
 CHRIS MEYER, JACQUES SARRAZIN,
 CHADWICK S. SUSS, and GRANT
 WILBECK,

                       Defendants,

        -and-

 FORTERRA, INC., a Delaware corporation,

                       Nominal Defendant.


                VERIFIED STOCKHOLDER DERIVATIVE COMPLAINT

       Plaintiff Maria Lee (“Plaintiff”), by her undersigned attorneys, derivatively and on behalf

of Nominal Defendant Forterra, Inc. (“Forterra” or the “Company”), submits this Verified

Stockholder Derivative Complaint against Jeffrey K. Bradley (“Bradley”), W. Matthew Brown

(“Brown”), Lori M. Browne (“Browne”), William Kerfin (“Kerfin”), Kyle S. Volluz (”Volluz”),

Kevin Barner (“Barner”), Robert Corcoran (“Corcoran”), Samuel D. Loughlin (“Loughlin”), Clint

McDonnough (“McDonnough”), John McPherson (“McPherson”), Chris Meyer (“Meyer”),

Jacques Sarrazin (“Sarrazin”), Chadwick S. Suss (“Suss”), and Grant Wilbeck (“Wilbeck” and,

collectively, the “Individual Defendants”), for breaches of their fiduciary duties, constructive


                                                1
  Case 1:19-cv-00089-CFC Document 1 Filed 01/15/19 Page 2 of 42 PageID #: 2



fraud, unjust enrichment, corporate waste, and violations of Section 14(a) of the Securities

Exchange Act of 1934, as amended (the “Exchange Act”), and United States Securities and

Exchange Commission (“SEC”) Rule 14a-9 promulgated thereunder.               Plaintiff alleges the

following upon personal knowledge as to herself and her own acts, and upon information and belief

as to all other matters, based on the investigation conducted by her attorneys. This investigation

included, among other things, a review of the Company’s announcements and press releases,

filings made by the Company with the SEC, corporate governance documents available on the

Company’s website, securities analysts’ reports about Forterra, and news reports and other

publicly available information about the Company.

                                 NATURE OF THE ACTION

       1.      This stockholder derivative action arises from the Individual Defendants’ breaches

of fiduciary duties owed to the Company, as well as their complicity in constructive fraud,

corporate waste, unjust enrichment, and violations of the Exchange Act, beginning in December

2016 and continuing through August 2017 (the “Relevant Period”).

       2.      Forterra is the name given to a group of building products companies after their

acquisition by the private equity firm, Lone Star Fund IX (U.S.), L.P. (along with its related

entities, “Lone Star”). The Company, which manufactures and sells pipe and precast products in

the United States and Canada, was acquired on March 13, 2015 from the German cement company,

HeidelbergCement AG (“HeidelbergCement”), in a highly leveraged buyout.

       3.      The Individual Defendants caused the Company to carry out six costly transactions

in the year following its acquisition, and within fifteen months Forterra’s debt had ballooned to a

staggering $1.2 billion.




                                                2
  Case 1:19-cv-00089-CFC Document 1 Filed 01/15/19 Page 3 of 42 PageID #: 3



       4.      The Company continued its acquisition spree through October 14, 2016. On

October 21, 2016, Forterra conducted an initial public stock offering (the “IPO”) in which the

Company offered 18,420,000 shares at a price of $18.00 per share.

       5.      In the Company’s IPO prospectus and in subsequent filings with the SEC, the

Individual Defendants caused Forterra to deceptively claim that it had effective strategies in place

to produce organic growth. In fact, the Company did not experience any organic growth during

the Relevant Period as the result of ineffective growth initiatives, increased pricing pressures,

operational problems at its plants, and rising bad debt expenses.

       6.      Throughout the Relevant Period, the Individual Defendants shirked their fiduciary

duties to the Company by failing to ensure that there were effective internal controls in place to

integrate the numerous acquisitions that Forterra carried out immediately preceding its IPO. As a

result of the Company’s ineffective internal controls, fraudulent accounting related to improper

recognition of inventory and the associated inaccurate booking of revenue were allowed to take

place within at least one of Forterra’s newly-acquired companies.

       7.      The Individual Defendants were essentially operating as surrogates for Lone Star,

and in that role, they allowed the debt-saddled Company to make public statements that

misleadingly suggested Forterra was financially sound and in a position to grow organically.

Throughout the Relevant Period, the Individual Defendants caused Forterra to issue materially

false and misleading financial reports, to file such statements with the SEC, and facilitated this

false financial reporting by allowing the Company to operate without effective internal controls.

       8.      Similarly, the Forterra Board of Directors (the “Board”) was nothing more than a

proxy for Lone Star, and its members repeatedly exhibited their lack of concern for the well-being

of the Company and its stockholders throughout the Relevant Period by, inter alia: (i) soliciting




                                                 3
  Case 1:19-cv-00089-CFC Document 1 Filed 01/15/19 Page 4 of 42 PageID #: 4



stockholder votes based on inaccurate and/or misleading information in violation of Section 14(a)

of the Exchange Act and SEC Rule 14a-9; (ii) exposing the Company to millions of dollars in

potential liability; and (iii) causing Forterra to pay more than $1 million in improper severance

payments to their colleague, defendant Brown, by determining that he should be allowed to resign

“for good reason.”

        9.      As a result of the Individual Defendants’ misconduct described herein, the

Company has been subjected to a related securities class action. In addition, the Individual

Defendants’ actions have resulted in the Company being named as a defendant in a federal

whistleblower lawsuit. The whistleblower lawsuit will not only severely frustrate the Company’s

ability to effectively defend itself in the other lawsuits currently pending against Forterra, it may

also result in the Company incurring significant punitive and reputational damages.

        10.     Forterra has been substantially damaged as a result of the Individual Defendants’

breaches of their fiduciary duties and other misconduct. This action seeks redress on behalf of the

Company for the wrongdoing alleged herein.

                                  JURISDICTION AND VENUE

        11.     This Court has jurisdiction pursuant to 28 U.S.C. § 1331 because the Complaint

alleges a claim for violations of Section 14(a) of the Exchange Act and SEC Rule 14a-9. The

Court also has subject matter over the claims asserted herein pursuant to 28 U.S.C. § 1332 as

plaintiff is a citizen of a different state than all the defendants and the matter in controversy exceeds

$75,000, exclusive of interest and costs. The Court has supplemental jurisdiction over the pendent

state law claims pursuant to 28 U.S.C. § 1367(a) because the state law claims form part of the same

case or controversy. This action is not a collusive action designed to confer jurisdiction on a Court

of the United States that it would not otherwise have.




                                                   4
  Case 1:19-cv-00089-CFC Document 1 Filed 01/15/19 Page 5 of 42 PageID #: 5



        12.     This Court has jurisdiction over each defendant because they reside in this District

or have sufficient minimum contacts with this District to render the exercise of jurisdiction by the

Court permissible under traditional notions of fair play and substantial justice. The Court has

personal jurisdiction over nominal defendant Forterra because it is authorized to do business in

this state, has consented to service in this state, and is incorporated within this District.

        13.     Venue is proper in this District pursuant to 28 U.S.C. § 1391 because one or more

of the defendants either resides in or maintains offices in this District, a substantial portion of the

transactions and wrongs complained of herein, including the defendants’ primary participation in

the wrongful acts detailed herein and violation of fiduciary duties owed to Forterra occurred in this

District, and/or defendants have received substantial compensation in this District by doing

business here and engaging in numerous activities that had an effect in this District.

                                              PARTIES

        14.     Plaintiff is a current stockholder of Forterra common stock and has continuously

held Forterra common stock since January 9, 2017. Thus, Plaintiff was a stockholder at the time

of the transactions complained of herein. Plaintiff is a citizen of California.

Nominal Defendant Forterra

        15.     Nominal Defendant Forterra is a Delaware corporation with its principal executive

offices located at 511 East John Carpenter Freeway, Irving, Texas, 75062. Forterra stock trades

on NASDAQ under the ticker symbol “FRTA.”

The Individual Defendants

        16.     Defendant Bradley has been the Chief Executive Officer (“CEO”) of Forterra since

September 2015 and a director of Forterra since July 2016. In 2016, Bradley received total

compensation of $3,140,119 and an actual bonus payout of $1,222,656. In 2017, Bradley received

$2,829,533 in compensation and an actual bonus payout of $111,375. Bradley is a citizen of Texas.


                                                   5
  Case 1:19-cv-00089-CFC Document 1 Filed 01/15/19 Page 6 of 42 PageID #: 6



       17.     Defendant Brown was the Chief Financial Officer (“CFO”) of Forterra between

August 2015 and September 6, 2017, when he was permitted to resign. Brown was also an

Executive Vice President of the Company between April 2016 and September 6, 2017. In 2016

and 2017, Brown received total compensation of $1,316,363 and $1,124,421, respectively. In

2016, Brown received an actual bonus payout of $585,856. In 2017, Brown received an actual

bonus payout of $92,096 pursuant to his separation agreement. Brown is a citizen of Texas.

       18.     Defendant Browne has been an Executive Vice President and the General Counsel

of Forterra since December 2017. From June 2016 through December 2017, Browne served as

Forterra’s Senior Vice President and General Counsel, and from March 2015 to June 2016 she

served as Forterra’s Vice President and General Counsel. In 2016 and 2017, Browne received

total compensation of $805,069 and $866,435, respectively. In 2016 and 2017, Browne received

an actual bonus payout of $207,948 and $244,125, respectively. Browne is a citizen of Texas.

       19.     Defendant Kerfin has been the President of Forterra Water Pipe & Products since

April 2016. Kerfin previously served as Vice President of Sales for U.S. Pipe, which was acquired

by Forterra on or about April 15, 2016. In 2016 and 2017, Kerfin received total compensation of

$777,511 and $990,718, respectively. In 2016 and 2017, Kerfin received an actual bonus payout

of $277,258 and $225,356, respectively. Kerfin is a citizen of Illinois.

       20.     Defendant Volluz was a member of the Board between June 21, 2016 until he

resigned on September 25, 2018. Volluz joined Hudson Advisors L.P. (“Hudson”), an affiliate of

both Forterra and Lone Star, in 2009. Volluz has been the managing director of Hudson since

January 2015. Before joining Hudson, Volluz was a Senior Vice President and Director of Legal

Services for Goldman Sachs Specialty Lending Group from 2005 to 2009. In that position, Volluz




                                                 6
  Case 1:19-cv-00089-CFC Document 1 Filed 01/15/19 Page 7 of 42 PageID #: 7



was responsible for oversight of various legal issues that impacted affiliates of both Lone Star and

Hudson. Volluz is a citizen of Texas.

       21.     Defendant Barner was a member of the Board from October 2016 until his

resignation in March 2018. Barner has been a managing director of Lone Star North America

Acquisitions LLC (“Lone Start North America”), an affiliate of Forterra and Lone Star, since

December 2016 and was a director of Lone Star from June 2014 through December 2016. In his

position with Lone Star, he focused on origination and underwriting activities related to corporate

private equity and debt investments throughout the Americas. From August 2012 until June 2014,

Barner was a Vice President at Hudson. Barner is a citizen of Texas.

       22.     Defendant Corcoran has been a member of the Board since October 2016. Since

January 2016, Corcoran has been a Senior Advisor – Global Operations for Hudson. Corcoran

also served as President and Chief Operating Officer (“COO”) of Hudson from July 2014 to

December 2015. He was also the President and CFO of Hudson. Corcoran is a citizen of Texas.

       23.     Defendant Loughlin was a member and Chairman of the Board between October

2016 and his resignation in July 2017. Loughlin was also the President of Lone Star North

America, where he was responsible for the management and oversight of all origination initiatives

in North America. From 2011 to 2013, he was a managing director and senior managing director

of Lone Star. Loughlin joined Hudson in 2008, and from 2008 until 2011, he served in various

capacities at Hudson. Loughlin is a citizen of Texas.

       24.     Defendant McDonnough has been a member of the Board since October 2016.

McDonnough has also been a member of Forterra’s Advisory Board since July 1, 2015. Before

retiring in June 2015, McDonnough was an audit partner at Ernst & Young LLP (“E&Y”) for

thirty-eight years. The Dallas office of E&Y is and has been Forterra’s outside auditing firm since




                                                 7
   Case 1:19-cv-00089-CFC Document 1 Filed 01/15/19 Page 8 of 42 PageID #: 8



prior to its IPO. In 2016, McDonnough received total compensation of $125,185, including

$23,125 of fees earned or paid in cash. In 2017, McDonnough received total compensation of

$142,688, including $84,348 of fees earned or paid in cash. McDonnough is a citizen of Texas.

         25.   Defendant McPherson has been a member of the Board since October 2016.

Between 1995 and October 2011, McPherson worked with Meyer at McKinsey & Company, Inc.

(“McKinsey”), a global management consulting firm, most recently serving as its senior partner

from 2006 to 2011. In 2016, McPherson received total compensation of $119,294, including

$20,000 of fees earned or paid in cash. In 2017, McPherson received total compensation of

$138,014, including $79,674 of fess earned or paid in cash. McPherson is a citizen of Texas.

         26.   Defendant Meyer has been a member of the Board since October 2016 and

Chairman of the Board since July 2017. Meyer has also served as a managing director of Hudson

since February 2015. In that capacity, Meyer has oversight responsibility for a number of Lone

Star’s private equity investments, including Forterra, and also assists with due diligence and

underwriting of potential operating company investments. Prior to joining Hudson in February

2015, Meyer was a director at McKinsey where he worked with McPherson. Meyer is a citizen of

Texas.

         27.   Defendant Sarrazin has been a member of the Board since October 2016. In 2016,

Sarrazin received total compensation of $98,579, including $16,250 of fees earned or paid in cash.

In 2017, Sarrazin received total compensation of $123,340, including $65,000 of fees earned or

paid in cash. Sarrazin is a citizen of France.

         28.   Defendant Suss was a member of the Board between October 2016 and his

resignation in April 2018. Suss was also a director and Vice President of Hudson. Suss is a citizen

of Illinois.




                                                 8
  Case 1:19-cv-00089-CFC Document 1 Filed 01/15/19 Page 9 of 42 PageID #: 9



       29.     Defendant Wilbeck was a member of the Board between October 2016 and his

resignation in March 2018. Wilbeck was the senior managing director of Lone Star North America

between 2013 and December 2016.          In that position, Wilbeck focused on origination and

underwriting activities related to corporate private equity and debt investments. Wilbeck is a

citizen of Texas.

       30.     Defendants Bradley, Brown, Browne, and Kerfin are collectively referred to as the

“Officer Defendants.”

       31.     The Individual Defendants participated in the issuance and preparation of

materially false and/or misleading statements by Forterra, including press releases and SEC filings.

Because of the Individual Defendants’ positions with Forterra, they were aware of the adverse

material non-public information about the business of Forterra, as well as its finances, markets,

and present and future business prospects, via access to internal corporate documents,

conversations and connections with other corporate officers and employees, attendance at

management and/or Board meetings and committees thereof, and via reports and other information

provided to them in connection therewith.

                        DUTIES OF THE INDIVIDUAL DEFENDANTS

       32.     By reason of their positions as officers and/or directors of Forterra, and because of

their ability to control the business and corporate affairs of the Company, the Individual

Defendants owe the Company and its stockholders the fiduciary obligations of good faith, loyalty,

and candor and are required to use their utmost ability to control and manage the Company in a

fair, just, honest, and equitable manner.     The Individual Defendants are required to act in

furtherance of the best interests of the Company and its stockholders so as to benefit all

stockholders equally and not in furtherance of their personal interest or benefit. Each officer and

director owe to the Company and its stockholders the fiduciary duty to exercise good faith and


                                                 9
 Case 1:19-cv-00089-CFC Document 1 Filed 01/15/19 Page 10 of 42 PageID #: 10



diligence in the administration of the affairs of the Company and in the use and preservation of its

property and assets, and the highest obligations of fair dealing.

       33.     The Individual Defendants, because of their positions of control and authority as

officers and/or directors of the Company, directly and/or indirectly, exercised control over the

wrongful acts complained of herein.

       34.     As senior executive officers, directors, and/or controlling stockholders of a

publicly-traded company, the Individual Defendants had a duty to prevent the dissemination of

inaccurate and untruthful information regarding Forterra’s financial condition, performance,

growth, operations, financial statements, business, management, earnings, internal controls, and

business prospects, so as to ensure that the market price of the Company’s common stock would

be based upon truthful and accurate information.

       35.     To discharge their duties, the officers and directors of Forterra were required to

exercise reasonable and prudent supervision over the management, policies, practices, and internal

controls of the Company. By virtue of such duties, the officers and directors of Forterra were

required to, among other things:

               a.      ensure that the Company complied with its legal obligations and

requirements, including acting only within the scope of its legal authority and disseminating

truthful and accurate statements to the SEC and the investing public;

               b.      conduct the affairs of the Company in a lawful, efficient, business-like

manner to provide the highest quality performance of its business, to avoid wasting the Company’s

assets, and to maximize the value of the Company’s stock;

               c.      refrain from unduly benefiting themselves and other Company insiders at

the expense of the Company;




                                                 10
 Case 1:19-cv-00089-CFC Document 1 Filed 01/15/19 Page 11 of 42 PageID #: 11



                d.       properly and accurately guide investors and analysts as to the true financial

condition of the Company at any given time, including making accurate statements about the

Company’s financial results and prospects, and ensuring that the Company maintained an adequate

system of financial controls such that the Company’s financial reporting would be true and

accurate at all times;

                e.       remain informed as to how the Company conducted its operations, and,

upon receipt of notice or information of imprudent or unsound conditions or practices, make

reasonable inquiry in connection therewith, and take steps to correct such conditions or practices

and make such disclosures as necessary to comply with federal and state securities laws; and

                f.       ensure that the Company is operated in a diligent, honest, and prudent

manner in compliance with all applicable federal, state, and local laws, rules, and regulations.

          36.   The conduct of the Individual Defendants complained of herein involves a knowing

and culpable violation of their obligations as officers and directors of the Company, the absence

of good faith on their part, or a reckless disregard for their duties to the Company and its

stockholders, which the Individual Defendants were aware, or should have been aware, posed a

risk of serious injury to the Company.

          37.   In addition, Forterra maintains a Code of Ethics and Business Conduct (the “Code

of Ethics”), pursuant to which the Individual Defendants were required to “conduct Company

business adhering to both the letter and the spirit of this Code and all applicable laws, rules, and

regulations in all cities, states, and countries in which the Company operates.”

          38.   The Code of Ethics explicitly requires that the Individual Defendants ensure that

the Company’s financial information is accurately reported. Specifically, the Code of Ethics

states:




                                                  11
 Case 1:19-cv-00089-CFC Document 1 Filed 01/15/19 Page 12 of 42 PageID #: 12



       Employees are responsible for the accurate and complete reporting of financial
       information within their respective areas of responsibility and for the timely
       notification to the applicable supervisors and officers of significant transactions and
       the people involved, trends and other financial or non-financial information that
       may be material to the Company. Employees are also responsible for timely reports
       of other information not necessarily of a financial nature that could have a
       significant impact on the Company’s business, financial condition or results of
       operations. Reports and documents that the Company files with or submits to the
       Securities and Exchange Commission (the “SEC”) or the NASDAQ Global Select
       Market (“NASDAQ”), and other public communications, must contain full, fair,
       accurate, timely and understandable disclosure. If any employee becomes aware of
       any material misstatement or omission in the Company’s filings or other public
       communications, the employee must contact the Designated Officer.

       39.     Forterra’s senior financial officers were required to accurately and reliably prepare

the Company’s financial records. The Code of Ethics clearly delineates this duty:

       Senior financial officers are responsible for the accurate and reliable preparation
       and maintenance of the Company’s financial records. Accurate and reliable
       preparation of financial records is critically important to proper management
       decisions and the fulfillment of the Company’s financial, legal and reporting
       obligations. Diligence in accurately preparing and maintaining the Company’s
       records allows the Company to fulfill its reporting obligations and provide
       stockholders, governmental authorities and the general public with full, fair,
       accurate, timely and understandable disclosure. Senior financial officers are
       responsible for establishing and maintaining adequate disclosure controls and
       procedures and internal controls and procedures, including procedures designed to
       accurately document and account for transactions on the Company’s books and
       records, and for maintaining reports, vouchers, bills, invoices, payroll and service
       records, business measurement and performance records and other essential data
       with care and honesty.

       40.     The Individual Defendants’ flagrant violations of their fiduciary duties and

unwillingness to heed the requirements of their own company’s Code of Ethics, has inflicted, and

will continue to inflict, significant harm on Forterra, as detailed herein.




                                                  12
    Case 1:19-cv-00089-CFC Document 1 Filed 01/15/19 Page 13 of 42 PageID #: 13



                              SUBSTANTIVE ALLEGATIONS

Factual Background

         41.    Lone Star is a private equity group founded in 1995 that invests primarily in

distressed assets in the United States, Canada, and internationally. Lone Star currently has

seventeen investment funds and manages approximately $70 billion in investor capital.

         42.    In late 2014, Lone Star entered into an agreement with HeidelbergCement to

purchase Hanson Building Products (“Hanson”) for $1.4 billion in a highly leveraged buyout. 1

Before selling Hanson to Lone Star, HeidelbergCement had previously pursued an IPO of the

company in an effort to reduce its debt. The transaction closed in March 2015.

         43.    The group of businesses that comprised Forterra was operated as a wholly owned

subsidiary of Lone Star by controlling stockholder LSF9 Concrete Holdings, Ltd. (“Concrete

Holdings”). In February 2016, Lone Star changed Concrete Holdings’ name to Forterra.

         44.    Today, Forterra manufactures pipe and precast products in the United States and

Canada. The Company has two reporting segments: Drainage Pipe and Water Pipe. Its products

are used primarily for water-related infrastructure projects, such as water transmission,

distribution, and drainage. The Company’s components are used in both residential and non-

residential projects

         45.    After acquiring the Company, Lone Star caused Forterra to make a series of six

significant acquisitions between April 2015 and October 2016, thereby increasing Forterra’s long-

term debt significantly. The acquisitions included the following: (i) U.S. Pipe for $775 million in

April 2015; (ii) Cretex Concrete Products, Inc. for $245 million in October 2015; (iii) Sherman-

Dixie Concrete Industries, Inc. for $67 million in January 2016; (iv) Bio Clean Environmental



1
    Forterra was previously known as Hanson.


                                                13
    Case 1:19-cv-00089-CFC Document 1 Filed 01/15/19 Page 14 of 42 PageID #: 14



Services, Inc. and Modular Wetland Systems, Inc. for $30 million in August 2016; (v) J&G

Concrete Operations LLC for $32 million in October 2016; and (vi) Precast Concepts LLC for

$97.1 million in October 2016.

        46.    By June 2016, as a result of the acquisitions, the Company had approximately $1.2

billion in long-term debt – more than triple the amount it carried, as Hanson, two years earlier. 2

The Company’s debt levels were also significantly higher than those of its peers: as of June 30,

2016, Forterra’s long-term debt to EBITDA ratio was 6.62, as compared with Ibstock plc’s ratio

of 1.35 and Boral Ltd.’s ratio of 2.09.

        47.    Consequently, when Lone Star announced its plan to take Forterra public, analysts

and industry specialists expressed concern. For example, as noted by an October 2016 article by

Private Equity Closer Look entitled “Shaky Foundations at Forterra: Lone Star Funds’ foray into

the building materials industry,” under the proposed IPO, outside investors would have very

limited say in the direction of Forterra – Lone Star would still own 71% of the Company’s stock,

effectively controlling all matters submitted to stockholders for approval, even director elections.

An October 19, 2016 article published by The Motley Fool, “What Investors Need to Know About

the Forterra IPO,” cautioned investors about Forterra’s high level of indebtedness, stating that

servicing the debt that the Company had on its books would cost the Company upwards of $73

million per year in 2016, and more than $112 million per year from 2017 onwards.

        48.    An analysis of Forterra’s IPO by Donovan Jones (“Jones”), published by Seeking

Alpha on October 11, 2016, also cautioned investors about the Company’s unproven ability to

organically grow revenues. According to Jones, “sales growth, once the acquisitions have come




2
  As of September 30, 2014, Hanson had only $343,182 in long-term debt, and only $342,589 in
total liabilities, compared with Forterra’s $1,830,643 in total liabilities as of June 30, 2016.


                                                14
 Case 1:19-cv-00089-CFC Document 1 Filed 01/15/19 Page 15 of 42 PageID #: 15



to an end, will need to be entirely organic in nature, and the company has not yet proven itself as

to its ability to grow organically.”

       49.     Nevertheless, the Company still had potential for growth – at the time of its IPO,

Forterra was the largest producer of drainage and water transmission pipe goods in the publicly-

traded sphere and industry experts estimated that the market in which Forterra operates would

grow from $12.5 billion to over $18 billion in 2018. An additional increase in market opportunity

was provided by the December 2015 enactment of the Fixing America’s Surface Transportation

Act (“FAST Act”), which authorized $305 billion of funding over five years to upgrade

transportation-related infrastructure.   The FAST Act could have positively impacted the

Company’s Drainage Pipe and Products segment, which is a function of new highway and highway

improvement projects.

       50.     Before the IPO, Concrete Holdings distributed the brick segment of Forterra to

another affiliate of Lone Star. In October 2016, in a corporate reorganization transaction,

ownership of the remaining businesses of Forterra Building Products was transferred to Forterra,

a wholly-owned subsidiary of Forterra US Holdings, LLC, which is indirectly wholly-owned by

an affiliate of Lone Star.

       51.     On October 21, 2016, Lone Star took Forterra public. The Company sold 18.42

million shares of Forterra common stock at $18 per share, raising approximately $331.56 million

in gross proceeds.

Forterra’s Lack of Adequate Internal Controls and Resulting False Financial Reporting

       52.     Analysts’ pre-IPO warnings regarding Forterra’s indebtedness and ability to

generate organic growth soon proved to be prescient. Beginning as early as December 2016, the

Individual Defendants caused the Company to operate with materially defective internal and




                                                15
 Case 1:19-cv-00089-CFC Document 1 Filed 01/15/19 Page 16 of 42 PageID #: 16



reporting controls. The lack of internal controls impeded Forterra’s ability to accurately calculate

and disseminate its financial results.

       53.     On November 15, 2016, the Individual Defendants caused Forterra to file a

quarterly report with the SEC on form 10-Q. The Form 10-Q falsely stated that the CEO and CFO

had determined that Forterra’s disclosure controls and procedures were effective as of September

30, 2016. The Form 10-Q also noted material weaknesses identified as of December 31, 2015,

including weaknesses related to control deficiencies in the Company’s inventory cycle.

       54.     On March 29, 2017, the Individual Defendants caused Forterra to issue a press

release announcing the Company’s fourth quarter and full year 2016 financial results. According

to the press release Forterra’s: (i) net sales for fourth quarter 2016 increased to $354.1 million;

(ii) gross margin expanded to 17.0%; (iii) net sales for FY16 increased to $1,364.0 million; and

(iv) gross margin for FY16 expanded to 20.6%. The press release was overwhelmingly optimistic,

quoting Bradley as stating:

       We are pleased with the significant accomplishments we made in 2016 that laid the
       foundation for further growth and margin expansion. Accretive acquisitions
       expanded our geographic scope, increased our market share in key growth regions,
       enhanced the breadth of our product offerings, added an innovative and fast-
       growing stormwater treatment product line and enhanced our position as a market
       leader in water and drainage infrastructure pipe and products. The early results of
       our initiatives to drive margin expansion and lower costs are reflected in our results
       for the year.

       Forterra is better positioned today to benefit from a favorable outlook across all
       three of our end markets than any time in the past. Our focus in 2017 is to execute
       on multiple initiatives that we expect to drive top-line growth, expand our margins
       and lower our costs.

       55.     Bradley’s language gave the distinct impression that the Company’s recent

acquisitions, rather than merely providing a rapid influx of short-term revenue, had laid a strong

foundation for the Company which would allow it to reliably expand in each of its markets.




                                                16
 Case 1:19-cv-00089-CFC Document 1 Filed 01/15/19 Page 17 of 42 PageID #: 17



       56.     On March 31, 2017, Forterra filed an annual report on Form 10-K with the SEC

(the “FY16 Form 10-K”). The FY16 Form 10-K was signed by defendants Bradley, Brown,

Barner, Corcoran, Loughlin, McDonnough, McPherson, Meyer, Sarrazin, Suss, Volluz, and

Wilbeck. The FY16 Form 10- K was also certified by Bradley and Brown as complying with

Section 302 of the Sarbanes-Oxley Act of 2002 (“SOX”).

       57.     The FY16 Form 10- K stated that Forterra’s “disclosure controls and procedures

were not effective at the reasonable assurance level as of December 31, 2016,” but attempted to

qualify the admission by claiming that the control defects related exclusively to inventory and bill

and hold arrangements. Specifically, the FY16 Form 10-K stated that management had identified

a:

       [m]aterial weakness related to the aggregation of control deficiencies relating to
       inventory, including control deficiencies related to physical inventory counts, the
       evaluation of reserves for excess inventories, the periodic review of manufacturing
       labor and overhead variances, and standard cost procedures [and a] [m]aterial
       weakness related to control deficiencies relating to bill and hold revenue
       transactions, including control deficiencies related to procedures to identify all bill
       and hold arrangements and sufficiently evaluate the accounting criteria prior to
       revenue recognition.

       58.     Significantly, the FY16 Form 10-K also disclosed that the Company had not

effectively integrated the accounting and financial reporting systems of three of its acquired

businesses – Cretex, Sherman-Dixie, and U.S. Pipe – and was still evaluating whether and to what

extent the Company planned to do so in the future. In addition to Forterra’s own issues with

integration, the FY16 Form 10-K disclosed that U.S. Pipe had recently acquired other businesses

before being acquired by Forterra and that the integration of those businesses remained ongoing.

       59.     The FY16 Form 10-K identified a number of serious problems that could occur as

a result of Forterra’s continued failure to successfully integrate its new acquisitions, including:

       a.      diversion of the attention of our management and that of the acquired
               business;


                                                 17
 Case 1:19-cv-00089-CFC Document 1 Filed 01/15/19 Page 18 of 42 PageID #: 18



       b.      combining management teams, strategies and philosophies;

       c.      merging or linking different accounting and financial reporting systems and
               systems of internal controls;

       d.      assimilation of personnel, human resources and other administrative
               departments and potentially contrasting corporate cultures;

       e.      merging computer, technology and other information networks and
               systems;

       f.      incurring or guaranteeing additional indebtedness;

       g.      disruption of our relationship with, or loss of, key customers, suppliers or
               personnel;

       h.      interference with, or loss of momentum in, our ongoing business or that of
               the acquired company; and

       i.      delays or cost overruns in the integration process.

       60.     Despite the Company’s admitted internal control deficiencies, the Individual

Defendants assured investors that Forterra’s 4Q16 and FY16 financial results were accurate and

complied with GAAP, stating:

       In light of these material weaknesses, we performed additional analyses and other
       procedures to ensure that our consolidated financial statements included in this
       Annual Report on Form 10-K were prepared in accordance with US GAAP. These
       measures included, among other things, expansion of our year-end closing and
       consolidation procedures, and implementation of additional analytical reviews and
       verification procedures. As a result, we have concluded that the consolidated
       financial statements included in this Annual Report on Form 10-K present fairly, in
       all material respects, our financial position, results of operations and cash flows for
       the periods presented in conformity with U.S. GAAP.

       61.     Finally, the FY16 Form 10-K failed to explain how the Company’s disclosure

controls and procedures had suddenly become ineffective in the two months between September

31, 2016 and December 31, 2016.

       62.     On May 15, 2017, Forterra filed its first quarter report on Form 10-Q with the SEC

(the “1Q17 Form 10-Q”). The 1Q17 Form 10-Q again stated that Bradley and Brown determined

that Forterra’s “disclosure controls and procedures were not effective at the reasonable assurance


                                                 18
 Case 1:19-cv-00089-CFC Document 1 Filed 01/15/19 Page 19 of 42 PageID #: 19



level as of March 31, 2017” because of “material weaknesses.” The 1Q17 Form 10-Q disclosed

that the material weaknesses in internal control over financial reporting, identified by management

as of December 31, 2016, remained unremediated as of March 31, 2017.

       63.     In addition to the two material weaknesses identified in the FY16 Form 10-K, the

1Q17 Form 10-Q disclosed a third material weakness:

       A material weakness related to the design and operating effectiveness of controls
       related to the accounting for cost accruals, including control deficiencies related to
       the Company’s lack of timely identification and processing of invoices during the
       financial statement close process to ensure cost accruals are complete. In the current
       quarter, the Company identified and corrected prior period errors related to cost
       accrual items which should have been recognized in 2016. These errors were
       primarily caused by insufficient coordination and communication between the
       Company’s plant and corporate office locations. A cumulative correction was
       recorded during the quarter ended March 31, 2017 which increased pretax loss by
       $4.6 million, of which $3.3 million increased cost of revenues and $2.0 million
       increased selling, general and administrative expenses, partially offset by a
       $0.7 million increase in revenues.

       64.     Once again, the Company claimed that despite the admitted, persistent weaknesses

in Forterra’s internal controls, the 1Q17 financial results were accurate and had been prepared in

accordance with GAAP.

       65.     However, the results presented in the 1Q17 Form 10-Q revealed that the Company

had performed poorly and had not achieved any organic growth during the quarter. While

Forterra’s first quarter sales nearly doubled year over year to $338.3 million, all of the Company’s

sales growth came from acquisitions. Even with the acquisition-driven sales, the Company’s

numbers failed to meet analysts’ consensus of $338.6 million.            Forterra also reported a

consolidated net loss of $22.5 million or $0.31 per share in 1Q17, which was significantly worse

than analysts’ predictions of $0.09.

       66.     The market reacted accordingly: by May 16, 2017, Forterra’s stock had declined

more than 34 percent. Analysts from Citi, Barclays, SunTrust, and RBC Capital all downgraded



                                                19
 Case 1:19-cv-00089-CFC Document 1 Filed 01/15/19 Page 20 of 42 PageID #: 20



Forterra on May 16, 2017. RBC Capital’s target price was lowest at $16, down from $23, and

SeekingAlpha reported that in downgrading Forterra, RBC Capital stated that “management’s

credibility has been compromised and investors should move to the sidelines until [Forterra] can

string together a few quarters of consistent financial performance.”

       67.     On July 27, 2017, Loughlin announced his resignation as Chairman of the Board,

concurrent with his resignation from Lone Star. Meyer was appointed Chairman of the Board that

same day.

       68.     On August 10, 2017, Forterra filed its second quarter financial report on Form 10-

Q with the SEC. Once again, the Company admitted that it had still not generated any organic

growth and that its sales growth continued to be exclusively acquisition-generated. Furthermore,

the Company revealed that it had insufficient disclosure controls as of June 30, 2017 as a result of

unremediated material weaknesses. Although the Individual Defendants were aware of material

weaknesses in the Company’s internal controls for over a year, they persistently failed to take any

remedial action. As a result, as of June 30, 2017, Forterra continued to experience the following

material weaknesses with respect to the following:

       a.      The design and operating effectiveness of inventory controls was identified,
               including the aggregation of control deficiencies related to physical
               inventory counts, the evaluation of reserves for excess inventories, the
               periodic review of manufacturing labor and overhead variances, and
               standard cost procedures;

       b.      The design and operating effectiveness of controls over bill and hold
               revenue transactions was identified, including control deficiencies related
               to procedures to identify all bill and hold arrangements and sufficiently
               evaluate the accounting criteria prior to revenue recognition; and

       c.      The design and operating effectiveness of controls related to the accounting
               for cost accruals, including control deficiencies related to our lack of timely
               identification and processing of invoices during the financial statement
               close process to ensure cost accruals are complete. In the quarter ended
               March 31, 2017, we identified and corrected prior period errors related to
               cost accrual items which should have been recognized in 2016. These errors


                                                 20
 Case 1:19-cv-00089-CFC Document 1 Filed 01/15/19 Page 21 of 42 PageID #: 21



                were primarily caused by insufficient coordination and communication
                between our plant and corporate office locations. A cumulative correction
                was recorded during the quarter ended March 31, 2017 which increased
                pretax loss by $4.6 million, of which $3.3 million increased cost of goods
                sold and $2.0 million increased selling, general and administrative
                expenses, partially offset by a $0.7 million increase in revenues.

       69.      On September 7, 2017, Forterra announced that Brown had resigned as CFO on

September 6, 2017, effective immediately. Although the Individual Defendants did not provide

an explanation for Brown’s resignation, they determined that it would be treated as “a resignation

for good reason,” as opposed to a resignation “for cause.” This distinction was vital, as a

resignation “for cause” would have deprived Brown of any severance benefits. The Board awarded

Brown a severance payment in excess of $1 million, which included a continuation of his base

salary, a pro-rated annual bonus for 2017, health care coverage, and other benefits.

       70.      On November 9, 2017, Forterra filed its third quarter financial report on Form 10-

Q with the SEC. Once again, the Company admitted that it had still not generated any organic

growth and that its sales growth continued to be exclusively acquisition-generated. Furthermore,

the Company revealed that it continued to have insufficient disclosure controls as of September

30, 2017 as a result of the same unremediated material weaknesses.

       71.      When Forterra filed its annual report for 2017 on Form 10-K, on March 7, 2018,

the Individual Defendants again revealed that the Company’s internal controls contained material

defects.    Specifically, management identified the following two material weaknesses as of

December 31, 2017:

       a.       A material weakness related to the aggregation of control deficiencies over
                the inventory process, primarily related to the ineffective design and
                operating effectiveness of controls over physical inventory counts,
                processes to validate inputs used in the calculation of excess and obsolete
                inventory reserves, and control activities related to the periodic review of
                standard cost variances and related adjustments of inventories to actual
                costs.



                                                21
    Case 1:19-cv-00089-CFC Document 1 Filed 01/15/19 Page 22 of 42 PageID #: 22



        b.     A material weakness related to the aggregation of control deficiencies over
               the revenue recognition process, primarily related to the ineffective design
               and operating effectiveness of controls over the verification of physical
               shipments and internal validation of customer approvals of sales order terms
               prior to recognizing revenue.

        72.    Once again, the Individual Defendants caused Forterra to claim that the weakness

would be addressed by various remediation plans.

        73.    Forterra’s Form 10-K for 2017 also disclosed that the Company’s acquisitions had

not yet been integrated. Specifically, Forterra had not fully integrated the accounting and financial

reporting systems of the acquired businesses, and according to the Form 10-K, management had

not decided if they planned to do so in the future. At all times during the Relevant Period, the

Individual Defendants knew that there were significant risks to Forterra associated with their

continued failure to integrate the Company’s acquired businesses, yet they failed to take steps

towards successful integration.

        74.    On April 5, 2018, the Company filed a Current Report on Form 8-K with the SEC,

announcing another spate of unexplained resignations. According to the Form 8-K, Barner and

Wilbeck resigned from the Board on March 31, 2018, followed by Suss, who resigned on April 3,

2018. The Form 8-K claimed that the “resignations did not result from any disagreement with the

Company,” but no further information was provided.

        75.    Just four days after the resignations were disclosed, the Board elected Richard

Cammerer, Jr. (“Cammerer”), Dominic LaValle (“LaValle”), 3 and Chad Lewis (“Lewis”) to

replace Barner, Wilbeck, and Suss on the Board. Cammerer and Lewis are employees of Hudson,

Forterra’s controlling stockholder, and are therefore non-independent directors.



3
  According to a Current Report on Form 8-K filed with the SEC on December 27, 2018, LaValle
resigned from the Board on December 21, 2018. The Form 8-K claimed that the “resignation did
not result from any disagreement with the Company,” but no further information was provided.


                                                 22
    Case 1:19-cv-00089-CFC Document 1 Filed 01/15/19 Page 23 of 42 PageID #: 23



The Individual Defendants Cause Forterra to Issue a Materially False and Misleading Proxy
Statement

        76.    In addition to the above false and misleading statements issued and/or caused to be

issued by the Individual Defendants, on April 28, 2017, they also caused the Company to file with

the SEC and disseminate to stockholders a definitive proxy statement on Form DEF 14A (the

“2017 Proxy”) in connection with the Company’s Annual Meeting of Stockholders, scheduled for

June 19, 2017. The Individual Defendants drafted, approved, reviewed, and/or signed the 2017

Proxy before it was filed with the SEC and disseminated to Forterra’s stockholders. The Individual

Defendants negligently issued materially misleading statements in the 2017 Proxy. 4

        77.    According to the 2017 Proxy, stockholders would be asked to vote on a number of

agenda items, including: (1) the reelection to the Board of defendants Bradley, Corcoran, Barner,

and Suss to three-year terms; (2) the approval, on an advisory basis, of the compensation of its

named executive officers; and (3) to determine, on an advisory basis, the appropriate frequency

with which future advisory votes on executive compensation should occur.

        78.    The 2017 Proxy described director responsibilities; the duties of each Board

committee; Board risk assessment and management; and explicitly referenced the Code, which

includes special ethical obligations regarding financial reporting such that all SEC filings are to be

accurate.

        79.    Specifically, the 2017 Proxy described the Board’s risk oversight as follows:

        While management has responsibility for managing risk, our Board of Directors
        has responsibility for overseeing our risk management process. The Board oversees
        a Company-wide approach to risk management, designed to enhance stockholder


4
    These 2017 Proxy allegations are based solely on negligence; they are not based on any
allegations of recklessness or knowing conduct by or on behalf of the Individual Defendants, and
they do not allege and do not sound in fraud. Plaintiff specifically disclaims any allegations of,
reliance upon any allegation of, or reference to any allegation of fraud, scienter, or recklessness
with regard to the 2017 Proxy allegations and related claims.


                                                 23
 Case 1:19-cv-00089-CFC Document 1 Filed 01/15/19 Page 24 of 42 PageID #: 24



       value, support the achievement of strategic objectives and improve long-term
       organizational performance. The Board determines the appropriate level of risk for
       the Company generally, assesses the specific risks faced by the Company and
       reviews the steps taken by management to manage those risks. In connection with
       this oversight process, the Board receives periodic updates from management on a
       variety of matters that impact its risk assessment. The Board’s involvement in
       setting the Company’s business strategy facilitates these assessments and reviews,
       culminating in the development of a strategy that reflects both the Board’s and
       management’s consensus as to appropriate levels of risk and the appropriate
       measures to manage those risks. Pursuant to this structure, risk is assessed
       throughout the enterprise, focusing on risks arising out of various aspects of the
       Company’s strategy and the implementation of that strategy, including financial,
       legal/compliance, operational/strategic, health and safety, and compensation risks.
       The Board also considers risk when evaluating proposed transactions and other
       matters presented to the Board, including acquisitions and financial matters.

       While the Board maintains the ultimate oversight responsibility for the risk
       management process, its committees oversee risk in certain specified areas. In
       particular, the Audit Committee reviews and discusses the Company’s practices
       with respect to risk assessment and risk management. The Audit Committee also
       focuses on financial risk, including internal controls, and discusses the Company’s
       risk profile with the Company’s independent registered public accounting firm. In
       addition, the Audit Committee oversees the Company’s compliance program with
       respect to legal and regulatory requirements, including the Company’s codes of
       conduct and policies and procedures for monitoring compliance.                 The
       Compensation Committee periodically reviews compensation practices and
       policies to determine whether they encourage excessive risk taking, including an
       annual review of management’s assessment of the risk associated with the
       Company’s compensation programs covering its employees, including executives,
       and discusses the concept of risk as it relates to the Company’s compensation
       programs. Finally, the Nominating and Corporate Governance Committee
       manages risks associated with the independence of directors and Board nominees.
       Management regularly reports on applicable risks to the relevant committee or the
       Board, as appropriate, including reports on significant Company projects, with
       additional review or reporting on risks being conducted as needed or as requested
       by the Board and its committees.

       80.       The 2017 Proxy included the “Report of Audit Committee Ethics,” which stated in

relevant part:

       1. Management has primary responsibility for the accuracy and fairness of the
          Company’s consolidated financial statements as well as the processes employed
          to prepare the financial statements, and the system of internal control over
          financial reporting.




                                                24
 Case 1:19-cv-00089-CFC Document 1 Filed 01/15/19 Page 25 of 42 PageID #: 25



       2. The Audit Committee represents the Board of Directors in discharging its
          responsibilities relating to the Company’s accounting, financial reporting,
          financial practices and system of internal controls. As part of its oversight role,
          the Audit Committee has reviewed and discussed with Company’s management
          the Company’s audited consolidated financial statements included in our 2016
          Form 10-K.

       3. The Audit Committee has discussed with the Company’s independent
          registered public accounting firm, Ernst & Young LLP, the overall scope of and
          plans for its audit. The Audit Committee has met with Ernst & Young LLP,
          with and without management present, to discuss the Company’s financial
          reporting processes and system of internal control over financial reporting in
          addition to those matters required to be discussed in Auditing Standard No.
          1301, Communications with the Audit Committee, as adopted by the Public
          Company Accounting Oversight Board, or the PCAOB.

       4. The Audit Committee has received the written disclosures and the letter from
          Ernst & Young required by applicable requirements of the PCAOB regarding
          the independent accountant’s communications with the Audit Committee
          concerning independence, and has discussed with Ernst & Young LLP their
          independence.

       5. Based on the review and discussions referred to in paragraphs (1) through (4)
          above, the Audit Committee recommended to the Board of Directors and the
          Board of Directors has approved the inclusion of the audited financial
          statements in our 2016 Form 10-K.

       81.     The 2017 Proxy also included a discussion of executive compensation, stating that

base salaries are established in part based on “Company performance” and that annual incentives

“were earned based on the achievement of certain company-wide or segment-level financial

performance metrics,” among other things. The statements regarding executive compensation

were materially false and misleading in that they failed to disclose that the Company’s statements

about its business, operations, and prospects were materially false and/or misleading, causing the

Company’s stock price to be artificially inflated, permitting the Individual Defendants to

wrongfully benefit from the fraud alleged herein.

       82.     Notably, the 2017 Proxy incorporated and asked stockholders to rely on the FY16

Form 10-K in making their voting decisions. However, by incorporating the false and misleading



                                                25
    Case 1:19-cv-00089-CFC Document 1 Filed 01/15/19 Page 26 of 42 PageID #: 26



FY16 Form 10-K, the 2017 Proxy contained false and misleading information. As a result, the

2017 Proxy solicited Forterra stockholders’ votes for director re-election and advisory approval of

executive compensation despite the Individual Defendants’ failure to disclose, inter alia, that:

(1) the Company had insufficient internal controls over its accounting and inventory practices;

(2) Forterra’s pre-IPO acquisitions had not been properly integrated and were in fact sometime

operating in competition with one another; (3) the Company’s failure to integrate its acquisitions

would impede Forterra’s ability to generate organic growth; (4) as a result of the foregoing,

Forterra’s financial statements for 2016 were inaccurate; and (5) as a result of the foregoing, the

Company’s statements about its business, operations, and prospects were materially false and/or

misleading and/or lacked a reasonable basis.

         83.    Shortly after the 2017 Proxy was issued, on May 8, 2017, Forterra announced that

on May 3, 2017, Scott Leonard, Forterra’s Executive Vice President and COO, had resigned from

the Company. The Individual Defendants did not provide an explanation for his resignation –

which occurred less than five months after his appointment on January 10, 2017 – or file an

amended 2017 Proxy providing more information regarding his departure to stockholders prior to

their vote.

The Whistleblower Complaint

         84.    On February 21, 2018, a former employee of Forterra, Raymond Vuoncino

(“Vuoncino”), filed a complaint in the United States District Court for the District of New Jersey

that included claims under the Dodd-Frank Wall Street Reform and Consumer Protection Act of

2010 and SOX in connection with his retaliatory discharge for whistleblowing activities against

Forterra (the “Whistleblower Complaint”). 5



5
    Captioned Vuoncino v. Forterra, Inc., et al., No. 18-cv-02437 (Feb. 21, 2018 D.N.J.).


                                                 26
    Case 1:19-cv-00089-CFC Document 1 Filed 01/15/19 Page 27 of 42 PageID #: 27



          85.   The Whistleblower Complaint lends further credence to the allegations of

fraudulent financial reporting practices, especially related to the persistent material weaknesses in

internal controls over inventory described herein. According to Vuoncino, in the months leading

up to Forterra’s IPO, the Company’s senior management openly expressed a “strong desire” to

“accelerate and inflate earnings.” ¶ 17. 6 Specifically, Vuoncino “observed a disturbing push to

accelerate/recognize quarterly ‘revenues,’ which would inflate net earnings, including directions

from Bradley and Kerfin after the IPO to book everything possible at quarter ends.”

          86.   In late November 2016, Vuoncino learned that Forterra intended to make inter-

company transfers of inventory from one subsidiary to another, but “rather than lowering the sale

price, a $200 per ton ‘rebate’ would be given to one of the subsidiaries.” On January 4, 2017,

Vuoncino personally observed quarter-ending inventory shifting of truckloads of pipe that resulted

in certain subsidiaries booking revenue and others recognizing immediate profit. ¶¶ 47-49.

          87.   On January 6, 2017, Vuoncino wrote to McCullough requesting documentation

from E&Y regarding the proper way to account for the monthly pipe rebates. In response,

McCullough told Vuoncino “to ‘let it go’ and that it could ‘be used to positively impact

performance and bonuses.’” ¶ 52.

          88.   Vuoncino, who previously worked at KPMG and Dow Jones and had “over twenty-

five (25) years of experience in corporate finance,” reported to Kerfin and was subsequently

terminated in retaliation for his whistleblowing activities. ¶¶ 5, 61, 69. Vuoncino seeks, inter alia,

compensatory, consequential, liquidated, and punitive damages from Forterra, Bradley, and

Kerfin.




6
    All references to ¶ __ correspond to the Whistleblower Complaint. Dkt. No. 1.


                                                 27
    Case 1:19-cv-00089-CFC Document 1 Filed 01/15/19 Page 28 of 42 PageID #: 28



                                   DAMAGES TO FORTERRA

        89.     As a result of the Individual Defendants’ wrongful conduct, Forterra disseminated

false and misleading statements and omitted material information to make such statements not

false and misleading when made. The improper statements have devastated Forterra’s credibility.

Forterra has been, and will continue to be, severely damaged and injured by the Individual

Defendants’ misconduct.

        90.     Indeed, the Individual Defendants’ false and misleading statements as alleged

above, have subjected Forterra to multiple lawsuits alleging violations of the federal securities

laws. These lawsuits, which were originally brought in the U.S. District Court for the Eastern

District of New York and subsequently consolidated and transferred to this Court, generally allege

that Forterra’s registration statement failed to disclose, at the time of the IPO that: (i) organic sales

in Forterra’s Drainage and Water segments had significantly declined; (ii) Forterra was

experiencing increased pricing pressure due to competition and continued softness in its concrete

and steel pipe business; (iii) Forterra had been losing business in its important pipe and precast

business due in large part to operational problems at its production plants; and (iv) Forterra had

undisclosed material weaknesses in its internal controls that prevented it from accurately reporting

and forecasting its financial results. 7 The securities class action seeks tens of millions of dollars

in damages.

        91.     As a direct and proximate result of the Individual Defendants’ actions, Forterra

stands to expend millions of dollars in legal fees and payments, in addition to the excessive

compensation and benefits that were paid to the Individual Defendants while they were breaching




7
 The consolidated securities action is captioned In re Forterra, Inc. Securities Litigation, Case
No. 3:18-cv-01957.


                                                   28
 Case 1:19-cv-00089-CFC Document 1 Filed 01/15/19 Page 29 of 42 PageID #: 29



their fiduciary duties to the Company. Specifically, as a result of the Individual Defendants’

breaches, Forterra has incurred significant expenses, including, inter alia:

       a.      unwarranted distribution of executive compensation and severance payments;

       b.      increased costs resulting from the loss of market capitalization and the Company’s

               damaged reputation in the investment community;

       c.      substantial costs to carry out internal investigations, including legal fees paid to

               outside counsel; and

       d.      potential damages related to litigation and/or SEC fines resulting from improperly-

               reported, overstated profits.

       92.     Additionally, as a result of the materially misleading 2017 Proxy, defendants

Bradley, Corcoran, Barner, and Suss were all elected to new three-year terms as directors. These

Individual Defendants, who caused the damages to the Company described herein, were given

renewed power as a result of their false and misleading statements.

       93.     Moreover, these actions have irreparably damaged Forterra’s corporate image and

goodwill. For at least the foreseeable future, Forterra will suffer from what is known as the “liar’s

discount,” a term applied to the stocks of companies who have been implicated in illegal behavior

and have misled the investing public, such that Forterra’s ability to raise equity capital or debt on

favorable terms in the future is now impaired.

              PLAINTIFF’S DERIVATIVE AND DEMAND ALLEGATIONS

       94.     Plaintiff incorporates by reference and realleges each and every allegation set forth

above, as though fully set forth herein.

       95.     Plaintiff brings this action derivatively in the right and for the benefit of the

company to redress the Individual Defendants’ breaches of fiduciary duties.




                                                 29
    Case 1:19-cv-00089-CFC Document 1 Filed 01/15/19 Page 30 of 42 PageID #: 30



        96.    Plaintiff is an owner of Forterra common stock and was an owner of Forterra

common stock at all times relevant hereto.

        97.    Plaintiff will adequately and fairly represent the interests of the Company and its

stockholders in enforcing and prosecuting its rights.

        98.    As a result of the facts set forth herein, Plaintiff has not made any demand on the

Board to institute this action against the Individual Defendants. Such a demand would be a futile

and useless act because the Board is incapable of making an independent and disinterested decision

to institute and vigorously prosecute this action.

        99.    At the time of filing, the Board is comprised of defendants Bradley, Corcoran,

McDonnough, McPherson, Meyer, and Sarrazin, and non-parties Cammerer, Rafael Colorado

(“Colorado”), 8 and Lewis.

        100.   A majority of the nine current members of the Board – Meyer, Cammerer,

Corcoran, Lewis, and Colorado – are employed by Hudson, which beneficially owns more than

seventy percent of Forterra’s outstanding common stock and is an affiliate of Lone Star. Forterra’s

2018 Annual Proxy Statement concedes that “directors who . . . are employed by affiliates or

related parties of Lone Star” are not independent. Therefore Meyer, Cammerer, Corcoran, Lewis,

and Colorado cannot discharge their fiduciary duties to independently and disinterestedly

investigate and prosecute the claims alleged herein. Furthermore, Bradley, Brown, Corcoran,

McDonnough, and Meyer own substantial equity in Lone Star.

        101.   Many of the Individual Defendants have interpersonal or business connections that

also render them incapable of independently or fairly considering the claims alleged herein. For



8
  Colorado was elected to the Board on September 28, 2018 to fill the vacancy created when
Volluz resigned on September 25, 2018. Colorado is also a director of Hudson and the Company
has conceded he is not independent.


                                                 30
 Case 1:19-cv-00089-CFC Document 1 Filed 01/15/19 Page 31 of 42 PageID #: 31



example, Meyer and Lewis also serve together on the Foundation Building Materials, Inc.

(“FBM”) board of directors. Additionally, McPherson and Meyer previously worked together at

McKinsey.

       102.    The Company has thus made it clear to stockholders that the Board is conflicted,

and its members are not guaranteed to make decisions that were in the best interest of Forterra.

Demand is Futile as to the Bradley, Corcoran, McDonnough, McPherson, Meyer, and
Sarrazin Because They Face a Substantial Likelihood of Liability

       103.    Bradley, Corcoran, McDonnough, McPherson, Meyer, and Sarrazin (the “Demand

Defendants”) face a substantial likelihood of liability for their individual misconduct. The

Demand Defendants were directors throughout the time of the false and misleading statements

referenced above, and as such had a fiduciary duty to ensure that the Company’s SEC filings, press

releases, and other public statements and presentations concerning its business, operations,

prospects, internal controls, and financial statements were accurate.

       104.    Moreover, the Demand Defendants owed a duty to, in good faith and with due

diligence, exercise reasonable inquiry, oversight, and supervision to ensure that the Company’s

internal controls were sufficiently robust and effective (and/or were being implemented

effectively), and to ensure that the Board’s duties were being discharged in good faith and with

the required diligence and due care. Instead, the Demand Defendants knowingly and/or with

reckless disregard reviewed, authorized, and/or caused the publication of the materially false and

misleading statements discussed above that caused the Company’s stock to trade at artificially

inflated prices and misrepresented the financial health of Forterra.

       105.    Furthermore, the Demand Defendants were on notice that there were serious

allegations of mismanagement and improper accounting and inventory processes at the Company

as a result of Vuoncino’s complaint and subsequent filing of the Whistleblower Complaint. Rather



                                                31
 Case 1:19-cv-00089-CFC Document 1 Filed 01/15/19 Page 32 of 42 PageID #: 32



than properly investigating Vuoncino’s allegations on behalf of the Company, the Demand

Defendants swept the wrongdoing under the rug and allowed the improper behavior to continue

without consequence for those involved. It is clear that the Demand Defendants are not interested

in remedying or punishing improper behavior at the Company, and there is no reason to believe

that this would be any different if the Demand Defendants were the implicated wrongdoers.

        106.    The Demand Defendants’ making or authorization of these false and misleading

statements, failure to timely correct such statements, failure to take necessary and appropriate steps

to ensure that the Company’s internal controls were sufficiently robust and effective (and/or were

being implemented effectively), and failure to take necessary and appropriate steps to ensure that

the Board’s duties were being discharged in good faith and with the required diligence constitute

breaches of fiduciary duties have resulted in the Demand Defendants facing a substantial

likelihood of liability. If the Demand Defendants were to bring a suit on behalf of Forterra to

recover damages sustained as a result of this misconduct, they would expose themselves and their

colleagues to significant liability. This is something they will not do. For this reason, demand is

futile as to the Demand Defendants.

Demand is Futile as to Bradley

        107.    In addition to the fact that Bradley owns a substantial equity interest in Forterra’s

controlling stockholder Lone Star, Bradley is not disinterested for purposes of demand futility

because his principal occupation is CEO of Forterra. According to the Company’s SEC filings, in

2016 and 2017, Bradley received total compensation of $3,140,119 and $2,829,533, respectively.

These amounts are material to him.

        108.    Bradley is incapable of considering a demand to commence and vigorously

prosecute this action because he faces substantial likelihood of liability as he is a named defendant

in the securities class action.


                                                 32
 Case 1:19-cv-00089-CFC Document 1 Filed 01/15/19 Page 33 of 42 PageID #: 33



Demand is Futile as to McDonnough

       109.    McDonnough was previously employed by E&Y as a managing partner in its Dallas

office – the same office that served as Forterra’s audit firm throughout the Relevant Period, and

continues to serve as the Company’s audit firm, despite the serious questions raised by the ongoing

material weaknesses in Forterra’s internal controls and persistent, misleading financial statements.

McDonnough’s ties with the Company’s auditor call into question his ability to impartially

consider the allegations contained herein.

       110.    Furthermore, McDonnough was a member of the Audit Committee, which was

responsible for “represent[ing] the Board of Directors in discharging its responsibilities relating to

the Company’s accounting, financial reporting, financial practices and system of internal

controls,” and “[a]s part of its oversight role, the Audit Committee . . . reviewed and discussed

with Company’s management the Company’s audited consolidated financial statements included

in [Forterra’s] 2017 Form 10-K.” McDonnough and the other members of the Audit Committee

essentially abrogated their responsibilities and as a result are directly complicit in the alleged

wrongdoing.

       111.    To properly investigate and prosecute the claims alleged herein, it would be

necessary for McDonnough to sue himself and the other Individual Defendants. This would

expose McDonnough and his colleagues to potential civil liability and criminal or SEC sanctions.

This is something McDonnough will not do, particularly in light of the fact that McDonnough is

also a named defendant in the securities fraud class action.

       112.    According to Forterra’s 2018 Annual Proxy Statement, McDonnough received

$142,688 in director’s fees. His financial reliance on the Company, and specifically on the Board,

further calls into question his independence. Accordingly, demand is futile as to McDonnough.




                                                 33
 Case 1:19-cv-00089-CFC Document 1 Filed 01/15/19 Page 34 of 42 PageID #: 34



Demand is Futile as to McPherson

          113.   In his role as a member of the Compensation Committee, McPherson was

responsible for “reviewing and approving corporate goals and objectives relevant to the

compensation of [Forterra’s] executive officers in light of those goals and objectives, and setting

compensation for [those] officers based on those evaluations.” Rather than adhering to their

circumscribed duties, McPherson and the other members of the Compensation Committee

mischaracterized Brown’s termination as a “resignation for good reason” to grant him an estimated

$1 million in severance payments instead of forcing him to indemnify Forterra for his wrongdoing

at the Company. McPherson is directly complicit in, and potentially liable for, the misconduct

alleged herein, and he would not be disinterested in the outcome of an investigation into these

claims.

          114.   Furthermore, according to Forterra’s 2018 Annual Proxy Statement, McPherson

received $138,014 in director’s fees. His financial reliance on the Company, and specifically on

the Board, further calls into question his independence. Accordingly, demand is futile as to

McPherson.

Demand is Futile as to Meyer

          115.   In his role as the Chair of the Compensation Committee, Meyer was responsible

for, “reviewing and approving corporate goals and objectives relevant to the compensation of

[Forterra’s] executive officers in light of those goals and objectives, and setting compensation for

[those] officers based on those evaluations.” Rather than adhering to their circumscribed duties,

Meyer, and the other members of the Compensation Committee under his direction,

mischaracterized Brown’s termination as a “resignation for good reason” so as to grant him an

estimated $1 million in severance payments rather than forcing him to indemnify Forterra for his

wrongdoing at the Company. Meyer is directly complicit in, and potentially liable for, the


                                                34
 Case 1:19-cv-00089-CFC Document 1 Filed 01/15/19 Page 35 of 42 PageID #: 35



misconduct alleged herein, and he would not be disinterested in the outcome of an investigation

into these claims.

Additional Demand Futility Allegations

       116.    As demonstrated by the many financial reports the Individual Defendants caused

Forterra to file during the Relevant Period, the Individual Defendants were aware that there were

significant, persisting material weaknesses in the Company’s internal controls. However, when

Vuoncino presented Bradley and Kerfin with his concerns, his employment was terminated. The

Individual Defendants were put on notice of this problem when Vuoncino filed a complaint with

the U.S. Department of Labor in June 6, 2017. The Board decided not to investigate, disclose, or

report Vuoncino’s claims. Instead, Vuoncino was forced to file the federal Whistleblower

Complaint. As a result, the Company faces the possibility of a costly settlement or a fine, in

addition to the costs of litigating the action in federal court. The Board’s handling of the

Whistleblower Complaint is indicative of its members’ desire to protect the interests of colleagues

rather than acting in the best interest of the Company and its stockholders.

       117.    The Board also illustrated its inclination to favor the interests of Company insiders

over those of Forterra when its members elected to deem Brown’s resignation “for good reason,”

thereby granting him a significant severance payment at the expense of the Company, which could

have reasonably pursued remedies against Brown.

       118.    Furthermore, if Forterra’s current officers and directors are protected against

personal liability for their breaches of fiduciary duties alleged in this complaint by Directors &

Officers Liability Insurance (“D&O Insurance”), they caused the Company to purchase that

insurance for their own protection with corporate funds, i.e., monies belonging to the stockholders.

However, Plaintiff is informed and believes that the D&O Insurance policies covering the

Individual Defendants in this case contain provisions that eliminate coverage for any action


                                                35
 Case 1:19-cv-00089-CFC Document 1 Filed 01/15/19 Page 36 of 42 PageID #: 36



brought directly by Forterra against the Individual Defendants, known as the “insured versus

insured exclusion.”

        119.     As a result, if the Demand Defendants were to sue themselves or certain officers

of Forterra, there would be no D&O Insurance protection. This is a further reason why they will

not bring such a suit. On the other hand, if the suit is brought derivatively, as this action is brought,

such insurance coverage exists and will provide a basis for the Company to effectuate recovery.

Therefore, the Demand Defendants cannot be expected to file the claims asserted in this derivative

lawsuit because such claims would not be covered under the Company’s D&O Insurance policy.

Under the factual circumstances described herein, the Individual Defendants are more interested

in protecting themselves than they are in protecting Forterra by prosecuting this action.

        120.     The Board has proven time and time again that it is incapable of exercising

independent judgment in deciding whether to investigate or bring actions that involve its individual

members. There is no reason to believe that this action would be any different. Each of the

Individual Defendants either participated directly in the wrongdoing alleged or are inextricably

linked to defendants who so participated. For all of the aforementioned reasons, demand on the

Board is futile and thus excused.

                                              COUNT I

               Violations of Section 14(a) of the Exchange Act and SEC Rule 14a-9
                               (Against the Individual Defendants)

        121.     Plaintiff incorporates by reference and realleges each and every allegation set forth

above, as though fully set forth herein.

        122.     The Section 14(a) Exchange Act claims alleged herein are based solely on

negligence. They are not based on any allegation of reckless or knowing conduct by or on behalf

of the Individual Defendants. The Section 14(a) Exchange Act claims alleged herein do not allege



                                                   36
 Case 1:19-cv-00089-CFC Document 1 Filed 01/15/19 Page 37 of 42 PageID #: 37



and do not sound in fraud. Plaintiff specifically disclaims any allegations of, reliance upon any

allegation of, or reference to any allegation of fraud, scienter, or recklessness with regard to these

nonfraud claims.

       123.    Section 14(a) of the Exchange Act, 15 U.S.C. § 78n(a)(1), provides that “[i]t shall

be unlawful for any person, by use of the mails or by any means or instrumentality of interstate

commerce or of any facility of a national securities exchange or otherwise, in contravention of

such rules and regulations as the [SEC] may prescribe as necessary or appropriate in the public

interest or for the protection of investors, to solicit or to permit the use of his name to solicit any

proxy or consent or authorization in respect of any security (other than an exempted security)

registered pursuant to section 12 of this title [15 U.S.C. § 781].”

       124.    Rule 14a-9, promulgated pursuant to Section 14(a) of the Exchange Act, provides

that no proxy statement shall contain “any statement which, at the time and in the light of the

circumstances under which it is made, is false or misleading with respect to any material fact, or

which omits to state any material fact necessary in order to make the statements therein not false

or misleading.” 17 C.F.R. § 240.14a-9.

       125.    The 2017 Proxy violated Section 14(a) and Rule 14a-9 because it solicited Forterra

stockholders’ votes for, inter alia, director re-election and advisory approval of executive

compensation, while simultaneously misrepresenting and/or failing to disclose the Company’s

failure to integrate its acquired businesses, its improper accounting practices, and its insufficient

internal controls over financial reporting.

       126.    As alleged herein, the Individual Defendants negligently issued, caused the

Company to issue, and participated in the issuance of untrue statements of material facts and omit




                                                  37
 Case 1:19-cv-00089-CFC Document 1 Filed 01/15/19 Page 38 of 42 PageID #: 38



material facts necessary to make the issued statements not misleading in violation of Section 14(a)

of the Exchange Act and SEC Rule 14a-9.

        127.    In the exercise of reasonable care, the Individual Defendants should have known

that the statements contained in the 2017 Proxy were materially false and misleading.

        128.    The omissions and false and misleading statements in the 2017 Proxy are material

in that a reasonable stockholder would consider them important in deciding how to vote on the re-

election of directors. In addition, a reasonable investor would view a full and accurate disclosure

as significantly altering the “total mix” of information made available in the 2017 Proxy and in

other information reasonably available to stockholders.

        129.    As a direct and proximate result of the dissemination of the false and/or misleading

2017 Proxy the Individual Defendants used to obtain stockholder approval of and thereby re-elect

directors, nominal defendant Forterra suffered damage and actual economic losses (i.e., wrongful

re-election of directors) in an amount to be determined at trial.

                                             COUNT II
                                Against the Individual Defendants
                                 For Breach of Fiduciary Duties
        130.    Plaintiff incorporates by reference all preceding and subsequent paragraphs as if

fully set forth herein.

        131.    The Individual Defendants each owed Forterra and its stockholders the fiduciary

duties of loyalty, good faith, candor, and due care in managing and administering the Company’s

affairs. The Individual Defendants violated these fiduciary duties – they have engaged in unlawful

self-dealing and have acted to put their personal interests and/or their related entities’ and business

partners’ interests ahead of the interests of Forterra and its stockholders.




                                                  38
 Case 1:19-cv-00089-CFC Document 1 Filed 01/15/19 Page 39 of 42 PageID #: 39



          132.   As described herein, the Individual Defendants failed to disclose material

information and/or made material misrepresentations to stockholders regarding Forterra’s falsified

financial reporting during the Relevant Period.

          133.   By reason of the foregoing acts, practices and course of conduct, the Individual

Defendants have failed to exercise ordinary care and diligence in the exercise of their fiduciary

obligations toward Forterra and its public stockholders.

          134.   As a direct and proximate result of the Individual Defendants’ breaches of their

fiduciary duties, in concert with the other defendants, Forterra has sustained, and continues to

sustain, significant damages.

                                             COUNT III
                                 Against the Individual Defendants
                                     For Constructive Fraud
          135.   Plaintiff incorporates by reference and re-alleges each and every allegation set forth

above, as though fully set forth herein.

          136.   As corporate fiduciaries, the Individual Defendants owed Forterra and its

stockholders a duty of candor and accurate disclosure regarding the true state of Forterra’s business

and assets and their conduct with regard thereto.

          137.   As a result of the conduct complained of, the Individual Defendants made, or aided

and abetted the making of, numerous misrepresentations to and/or concealed material facts from

Forterra’s stockholders despite their duties to, inter alia, disclose the true facts regarding their

stewardship of Forterra. Thus, they have committed constructive fraud and violated their duty of

candor.

          138.   Forterra has been damaged by the Individual Defendants’ violations of their duties

of candor and constructive fraud.




                                                  39
 Case 1:19-cv-00089-CFC Document 1 Filed 01/15/19 Page 40 of 42 PageID #: 40



                                           COUNT IV
                               Against the Individual Defendants
                                    For Corporate Waste
        139.    Plaintiff incorporates by reference all preceding and subsequent paragraphs as if

fully set forth herein.

        140.    The Individual Defendants have caused Forterra to waste its valuable corporate

assets in the following ways: (i) failing to consider the interests of the Company and its public

stockholders; (ii) failing to conduct proper supervision; (iii) needlessly paying more than $1

million to Brown as a severance payment; and (iv) failing to seek indemnity from Brown or any

other Officer Defendant for the harm they caused Forterra.

        141.    As a result of the Individual Defendants’ corporate waste, they are liable to the

Company.

                                           COUNT V
                                Against the Officer Defendants
                                   For Unjust Enrichment
        142.    Plaintiff incorporates by reference all preceding and subsequent paragraphs as if

fully set forth herein.

        143.    By their wrongful acts and false and misleading statements and omissions of

material fact, the Officer Defendants were unjustly enriched at the expense of Forterra through the

cash bonuses they received for “achieving” financial goals which were illusory and only a result

of improperly overstated financial figures. The Officer Defendants were not held liable for their

misconduct at Forterra – conduct that has exposed the Company to tens of millions of dollars in

potential liability. The Officer Defendants should disgorge the profits they have and/or will

otherwise unjustly obtain at the expense of Forterra.




                                                40
 Case 1:19-cv-00089-CFC Document 1 Filed 01/15/19 Page 41 of 42 PageID #: 41



       144.    In addition, Brown received a severance payment in excess of $1 million that was

neither earned nor justified. Brown’s severance payment was undoubtedly part of a scheme to

cover up the Individual Defendants’ complicity in the wrongful conduct described herein.

       145.    The cash bonuses and Brown’s severance payments distributed to the Officer

Defendants were granted at the expense of Forterra. The Company received no benefit from these

payments and Forterra was seriously damaged by the payments.

                                   REQUEST FOR RELIEF

WHEREFORE, Plaintiff demands judgment as follows:

       A.      Declaring that Plaintiff may maintain this derivative action on behalf of Forterra

and that Plaintiff is a proper and adequate representative of the Company;

       B.      Awarding money damages against all defendants, jointly and severally, for the

losses and damages suffered as a result of the acts and transactions complained of herein;

       C.      Directing all defendants to disgorge all profits obtained from their wrongful

conduct and breaches of fiduciary duties, including all severance payments and payments of cash

bonuses;

       D.      Granting appropriate equitable relief to remedy the Individual Defendants’

breaches of fiduciary duties, including, but not limited to the institution of appropriate corporate

governance measures;

       E.      Awarding to Plaintiff the costs and disbursements of the action, including

reasonable attorneys’ fees, accountants’ and experts’ fees and costs and expenses;

       F.      Awarding pre-judgment and post-judgement interest against the Individual

Defendants at the highest rates permissible at law or in equity; and

       G.      Granting such other and further relief as the Court deems just and proper.




                                                41
Case 1:19-cv-00089-CFC Document 1 Filed 01/15/19 Page 42 of 42 PageID #: 42



                                     JURY DEMAND

     Plaintiff hereby demands a trial by jury.

Dated: January 15, 2019                           RIGRODSKY & LONG, P.A.

                                          By: /s/ Brian D. Long
OF COUNSEL:                                   Brian D. Long (#4347)
                                              Gina M. Serra (#5387)
BRAGAR EAGEL & SQUIRE, P.C.                   300 Delaware Avenue, Suite 1220
Marion C. Passmore                            Wilmington, DE 19801
Melissa A. Fortunato                          Telephone: (302) 295-5310
Shaelyn Gambino-Morrison                      Facsimile: (302) 654-7530
885 Third Avenue, Suite 3040                  Email: bdl@rl-legal.com
New York, NY 10022                            Email:gms@rl-legal.com
Telephone: (212) 308-5858
Email: passmore@bespc.com                         Attorneys for Plaintiff
       fortunato@bespc.com
       Gambino-
morrison@bespc.com




                                                 42
